DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant’s amendment and argument received on 07/18/2022 has been considered. It is noted that claims 1, 10, 16, and 21 have been amended. Claims 7, 13, and 19 had been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, 14-18, and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chudek (US 2014/0357364) in view of Baker et al (US 2020/0111299) and Kelly et al (US 2012/0004030).
Regarding claims 1 and 21: Chudek discloses a gaming machine comprising: a gaming machine cabinet including a display support structure (see abstract; figure 1; paragraph [0011]-[0015]); a removable rigid display support (see abstract; figure 1; paragraph [0011]-[0015], physically changeable flexible display); and a flexible display mounted to the rigid display support wherein the final shaping of the flexible display is determined by the shape of the rigid display support (see abstract; figure 1; paragraph [0011]-[0015]). 
However, Chudek does not explicitly disclose a display support cradle having a same shape as the curved flexible display so as to receive the underside of the curved flexible display in a congruent manner; machine with curved rigid display support wherein a final shape of the flexible display is permanent once mounted to the curved rigid display support; stationary relative to the gaming machine cabinet; and wherein the flexible display, curved rigid display support and display support cradle do not move or change shape during game play.
In an analogous invention, Baker et al teaches a display support cradle (ref. 604) having a same shape as the curved flexible display so as to receive the underside of the curved flexible display in a congruent manner (see figures 6, 7; paragraph [0062]); and wherein a rear surface area of the flexible display is equivalent to a surface area of a front mounting surface of the curved rigid display support (see figures 6 and 7, clearly showing the connection between the flexible display 14 and the curved support 604, which explicitly shows the rear surface area of the display equivalent to the surface area of the front of the mounting surface. Paragraph [0062] also further teaches this limitation by pointing out that the display and guide members are positioned relative to each other).
In an analogous invention, Kelly et al teaches machine with curved rigid display support wherein a final shape of the flexible display is permanent once mounted to the curved rigid display support; stationary relative to the gaming machine cabinet; and wherein the flexible display, curved rigid display support and display support cradle do not move or change shape during game play (see abstract; figure 2; paragraphs [0014]-[0016] and [0034]-[0035], showing a cabinet with flexible display mounted to a curved display support that remains a fixed shape after production as shown in the diagram of figure 2).
It would have been obvious to a person of ordinary skill in the art before the time of the invention to modify Chudek’s gaming machine as taught by Baker et al’s support cradle and Kelly’s video terminal with a curved display for the purpose of providing support and as a receiver for the curved display. This yields the expected result of providing additional support for the display and thereby increasing the user’s satisfaction in the gaming device.

Regarding claim 2: Chudek discloses wherein the gaming machine is an electronic gaming machine (see figures 1 and 2).

Regarding claim 3: Chudek discloses wherein the flexible display is an organic flexible light emitting diode display (see paragraph [0011]). 

Regarding claim 4: Chudek discloses wherein the removable curved rigid display support is mounted to a display support cradle which is mounted to the display support structure (see abstract, physically changeable flexible display). 

Regarding claim 5: Chudek discloses wherein the removable curved rigid display support is mounted to the display support structure utilizing a plurality of standoffs interposed between the removable curved rigid display support and the display support structure (see abstract; figure 1; paragraph [0011]-[0015], physically changeable flexible display). 

Regarding claim 6: Chudek discloses wherein the curved rigid display support is comprised of a plurality of separate supports (see figures 1 and 2).

Regarding claim 8: Chudek discloses wherein the flexible display includes an edge covering member (see figures 1 and 2).

Regarding claims 9 and 23: Chudek discloses wherein the curved rigid display support is fabricated of: a single sheet of continuous material; a single sheet of perforated material or multiple continuous and/or perforated sheets of material (see abstract; figure 1; paragraph [0011]-[0015]).

Regarding claims 10, 16, and 28-30: Chudek discloses a system comprising: a gaming machine cabinet including a display support structure (see abstract; figure 1; paragraph [0011]-[0015]); a removable curved rigid display support (see abstract; figure 1; paragraph [0011]-[0015], physically changeable flexible display), the curved rigid display support fabricated of: a single sheet of continuous material (see abstract; figure 1; paragraph [0011]-[0015]); a single sheet of perforated material or multiple continuous and/or perforated sheets of material (see abstract; figure 1; paragraph [0011]-[0015]); and a flexible display formed on and mounted to the curved rigid display support (see abstract; figure 1; paragraph [0011]-[0015]).
However, Chudek does not explicitly disclose a display support cradle having a same shape as the curved flexible display so as to receive the underside of the curved flexible display in a congruent manner; machine with curved rigid display support wherein a final shape of the flexible display is permanent once mounted to the curved rigid display support; stationary relative to the gaming machine cabinet; and wherein the flexible display, curved rigid display support and display support cradle do not move or change shape during game play.
In an analogous invention, Baker et al teaches a display support cradle (ref. 604) having a same shape as the curved flexible display so as to receive the underside of the curved flexible display in a congruent manner (see figures 6, 7; paragraph [0062]); and wherein a rear surface area of the flexible display is equivalent to a surface area of a front mounting surface of the curved rigid display support (see figures 6 and 7, clearly showing the connection between the flexible display 14 and the curved support 604, which explicitly shows the rear surface area of the display equivalent to the surface area of the front of the mounting surface. Paragraph [0062] also further teaches this limitation by pointing out that the display and guide members are positioned relative to each other).
In an analogous invention, Kelly et al teaches machine with curved rigid display support wherein a final shape of the flexible display is permanent once mounted to the curved rigid display support; stationary relative to the gaming machine cabinet; and wherein the flexible display, curved rigid display support and display support cradle do not move or change shape during game play (see abstract; figure 2; paragraphs [0014]-[0016] and [0034]-[0035], showing a cabinet with flexible display mounted to a curved display support that remains a fixed shape after production as shown in the diagram of figure 2).
It would have been obvious to a person of ordinary skill in the art before the time of the invention to modify Chudek’s gaming machine as taught by Baker et al’s support cradle and Kelly’s video terminal with a curved display for the purpose of providing support and as a receiver for the curved display. This yields the expected result of providing additional support for the display and thereby increasing the user’s satisfaction in the gaming device.

Regarding claims 11 and 17: Chudek discloses wherein the flexible display formed on and mounted to the curved rigid display includes an edge covering member (see abstract; figure 1; paragraph [0011]-[0015]).

Regarding claims 12, 18, 22, and 27: Chudek discloses wherein the edge covering member is selected from the group consisting of: a metallic edge covering strip; a polymer edge covering strip; an electroluminescent edge covering strip; a LED strip; and a neon lighting element (see paragraph [0029]).

Regarding claims 14, 20, and 24-26: Chudek discloses  wherein the removable curved rigid display support is mounted to the display support structure utilizing a plurality of standoffs interposed between the removable curved rigid display support and the display support structure (see abstract; figure 1; paragraph [0011]-[0015]).

Regarding claim 15: Chudek discloses wherein the flexible display is an organic flexible light emitting diode display (see paragraph [0011]).

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. The applicant argued that the combination of Chudek, Baker and Kelly fails to show a rear surface area of the flexible display being equivalent to a surface area of the front mounting surface of the curved rigid display support, the examiner disagrees. The examiner points out that as described in the above office action, Baker shows and at least suggests wherein a rear surface area of the flexible display is equivalent to a surface area of a front mounting surface of the curved rigid display support (see figures 6 and 7, clearly showing the connection between the flexible display 14 and the curved support 604, which explicitly shows the rear surface area of the display equivalent to the surface area of the front of the mounting surface. Paragraph [0062] also further teaches this limitation by pointing out that the display and guide members are positioned relative to each other).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571)270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715